Citation Nr: 1724307	
Decision Date: 06/27/17    Archive Date: 07/10/17

DOCKET NO. 12-12 435	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee


THE ISSUES

1. Entitlement to a disability rating in excess of 0 percent for the service-connected upper-gastrointestinal (GI) disability. 

2. Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by: Christopher L. Loiacono, Accredited Agent


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Cramp, Counsel


INTRODUCTION

The appellant is a veteran (the Veteran) who had active duty service from March 1979 to March 1983.

This appeal comes before the Board of Veterans' Appeals (Board) from December 2009 and May 2016 rating decisions of the RO in Nashville, Tennessee.

In May 2014, the Veteran presented testimony at a Board hearing, chaired by the undersigned Veterans Law Judge sitting at the RO. A transcript of the hearing is associated with the claims file.

In January 2017, the Board remanded the TDIU issue for additional evidentiary development, and it has since been returned to the Board for further appellate action. The Board also granted an increased rating of 60 percent for a service-connected low back disability, effective April 25, 2016, but denied an increase for the period prior to to April 25, 2016, and denied claims of entitlement to service connection for disorders of the hands and legs on appeal at that time. The Board's decision with respect to those claims is final. See 38 C.F.R. § 20.1100 (2016). 


FINDINGS OF FACT

1. The Veteran's upper-GI disability has been manifested by occasional symptom flares, but has generally been well-controlled with medications.

2. The schedular criteria for TDIU are met; however, the Veteran's service-connected disabilities do not render him unable to secure or follow a substantially gainful occupation.


CONCLUSIONS OF LAW

1. The criteria for a disability rating in excess of 0 percent for the service-connected upper-GI disability have not been met for any period. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.114, Diagnostic Code 7346 (2016).

2. The criteria for TDIU have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.15, 4.16 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Increased Rating-Upper-GI Disability

Disability ratings are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities. See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. If two ratings are potentially applicable, the higher rating will be assigned if the disability more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned. See 38 C.F.R. § 4.7. Any reasonable doubt regarding the degree of disability will be resolved in favor of the veteran. See 38 C.F.R. § 4.3.

A disability rating may require re-evaluation in accordance with changes in a veteran's condition. Thus, it is essential that the disability be considered in the context of the entire recorded history when determining the level of current impairment. See 38 C.F.R. § 4.1. See also Schafrath v. Derwinski, 1 Vet. App. 589 (1991). Nevertheless, where a veteran is appealing the rating for an already established service-connected condition, his present level of disability is of primary concern. See Francisco v. Brown, 7 Vet. App. 55, 58 (1994). However, when an appeal is based on the assignment of an initial rating for a disability, following an initial award of service connection for this disability, the rule articulated in Francisco does not apply. Fenderson v. West, 12 Vet. App. 119 (1999). Instead, the evaluation must be based on the overall recorded history of a disability, giving equal weight to past and present medical reports. Id. Staged ratings are appropriate for an increased-rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings. Hart v. Mansfield, 21 Vet. App. 505 (2007).

The current appeal arises from a claim of entitlement to service connection for an upper-GI disorder which was received at the RO on April 24, 2009. In a May 2016 rating decision, the RO granted service connection for gastroesophageal reflux disease (GERD), assigned an initial disability rating of 0 percent under 38 C.F.R. § 4.114, Diagnostic Code 7399-7346, and assigned an effective date for the grant of service connection of April 24, 2009. 

Under Diagnostic Code 7346, hiatal hernia is to be assigned a rating of 60 percent with symptoms of pain, vomiting, material weight loss and hematemesis or melena with moderate anemia; or other symptom combinations productive of severe impairment of health. A rating of 30 percent will be assigned with persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health. A 10 percent rating will be assigned with two or more of the symptoms for the 30 percent evaluation of less severity. See 38 C.F.R. § 4.114. 

After the evidence has been assembled, it is the Board's responsibility to evaluate the entire record. 38 U.S.C.A. § 7104(a) (West 2014). When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant. 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3 (2016). A VA claimant need only demonstrate that there is an approximate balance of positive and negative evidence in order to prevail. Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). To deny a claim on its merits, the preponderance of the evidence must be against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert at 54.

A September 16, 2004, VA Nursing Outpatient Note reveals the Veteran was taking over-the-counter Prilosec for heartburn/reflux symptoms. While the Veteran reported that this provided relief, the examiner added ranitidine (VBMS record 12/12/2016 at 390). 

A March 8, 2012, VA Primary Care Note reveals GERD was well controlled with omeprazole (VBMS record 12/12/2016 at 331). 

A July 17, 2013, Private Clinical Report from Rhea Medical Center reveals a new problem started the previous Saturday with constant pain associated with nausea and vomiting. The diagnosis was abdominal pain, epigastric, unsure of etiology. The Veteran was started on omeprazole and Zantac.

October 30, 2014 and August 24, 2015, VA Primary Care Notes reveal the Veteran denied GERD as long as he takes omeprazole (VBMS record 12/12/2016 at 221, 244). Similarly, March 8, 2016, and March 30, 2016, VA Clinical Records reveal the Veteran's GERD was well controlled with omeprazole (VBMS record 12/12/2016 at 140). 

An April 27, 2016, VA Primary Care Note reveals the Veteran denied heartburn. His GERD was assessed as under good control with current therapy. An October 21, 2016, Primary Care Note reveals the Veteran specifically denied symptoms of GERD (VBMS record 12/12/2016 at 39, 84). 

The report of a VA examination dated May 2016 reveals the Veteran was initially diagnosed with GERD in 1983. Symptoms at the time of the examination included indigestion, pyrosis, reflux, and nausea. Nausea episodes average 4 per year with duration of less than 1 day. He reported feeling better as long as he is on medications (omeprazole). The examiner found no impact of the Veteran's condition on his ability to work.

The Board notes that the rating criteria for a 10 percent rating are based on the criteria for a 30 percent rating. After a review of all of the evidence, the Board finds that the Veteran's symptoms of GERD are generally controlled with medication and that he does not experience persistently recurrent epigastric distress, dysphagia, pyrosis, or regurgitation, accompanied by substernal or arm or shoulder pain. Moreover, the evidence does not establish a considerable impairment of health associated with the Veteran's GERD (30 percent criteria). To the extent any of these symptoms have been present, such as noted in the July 17, 2013, report, they have been occasional flares and are not representative of the Veteran's overall condition. Moreover, there are not "two or more symptoms for the 30 percent evaluation of less severity." In light of the evidence in this case, the Board finds that the criteria for a 10 percent rating are not met and are not more nearly approximated than the criteria for the current noncompensable rating. See 38 C.F.R. § 4.7. 

Neither the Veteran nor his/her representative has raised any other issues, nor have any other issues been reasonably raised by the record. See Doucette v. Shulkin, No. 15-2818, 2017 U.S. App. Vet. Claims LEXIS 319, *8-9 (Vet. App. March 17, 2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record)."

In sum, the Board finds that, pertinent to the period on appeal, the Veteran's upper-GI disability has been manifested by occasional symptoms, but has generally been well-controlled with medications. In light of these findings, the Board concludes that a disability rating in excess of 0 percent for the service-connected upper-GI disability is not warranted. In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine. However, as the preponderance of the evidence is against the claim, that doctrine is not applicable. See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56.

TDIU Consideration

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled. 38 C.F.R. § 4.16. A finding of total disability is appropriate when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation. 38 C.F.R. §§ 3.340(a)(1), 4.15.

A claim for a total disability rating based upon individual unemployability presupposes that the rating for the service-connected disability is less than 100 percent, and only asks for TDIU because of subjective factors that the objective rating does not consider. Vettese v. Brown, 7 Vet. App. 31, 34-35 (1994). In evaluating a veteran's employability, consideration may be given to his level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or impairment caused by non service-connected disabilities. 38 C.F.R. §§ 3.341, 4.16, 4.19.

The term substantially gainful occupation is not specifically defined for purposes of the regulations governing TDIU. However, marginal employment is not considered substantially gainful employment. Marginal employment includes situations in which an individual's annual income does not exceed the poverty threshold for one person. Employment may be marginal even when the individual's earned income exceeds the poverty threshold if such individual is employed in a protected environment such as a family business or sheltered workshop. 38 C.F.R. § 4.16(a).

A total disability rating for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more. If there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more and the combined rating must be 70 percent or more. 38 C.F.R. § 4.16(a).

In Hatlestad v. Derwinski, 1 Vet. App. 164 (1991), the United States Court of Appeals for Veterans Claims (Veterans Court) referred to apparent conflicts in the regulations pertaining to individual unemployability benefits. Specifically, the Court indicated there was a need to discuss whether the standard delineated in the controlling regulations was an "objective" one based on the average industrial impairment or a "subjective" one based upon the veteran's actual industrial impairment. 

In a pertinent precedent decision, the VA General Counsel opined that the controlling VA regulations generally provide that veterans who, in light of their individual circumstances, but without regard to age, are unable to secure and follow a substantially gainful occupation as the result of service-connected disability shall be rated totally disabled, without regard to whether an average person would be rendered unemployable by the circumstances. These criteria include a subjective standard. It was determined that "unemployability" is synonymous with inability to secure and follow a substantially gainful occupation. VAOPGCPREC 75-91.

Service connection is in effect for a mild traumatic brain injury with headaches, rated at 40 percent since April 24, 2009; a cervical strain, rated at 20 percent; a low back strain with intervertebral disc syndrome, rated at 10 percent prior to August 19, 2014, 60 percent from August 19, 2014, and 40 percent from April 25, 2016. Pertinent to the period on appeal, the Veteran is in receipt of a 60 percent combined rating prior to August 19, 2014, and a combined rating of 70 percent or higher since August 19, 2014. Moreover, the traumatic brain injury with headaches, cervical spine disability, and lumbar spine disability, arose from a common etiology. Therefore, they constitute a single disability rated at 60 percent or more since April 24, 2009. Accordingly, the schedular criteria for TDIU are met. 

Despite the Board's finding with respect to the schedular criteria, the Board finds that the evidence does not substantiate that the Veteran's service-connected disabilities have rendered him unable to secure or follow a substantially gainful occupation. Significant to this finding, the Veteran did not complete and return a VA Form 21-8940 (Veterans Application for Increased Compensation Based on Unemployability) when requested by the RO in response to the Board's January 2017 remand. This is a crucial document as it provides evidence necessary to any TDIU claim. In fact, VA's policy for adjudicating TDIU claims, as set out in VA's adjudication procedure manual is that: 

A substantially complete VA Form 21-8940 is required to establish entitlement to IU because it gathers relevant and indispensable information regarding a claimant's disabilities and employment and educational histories.  The form concludes with a series of sworn certification statements, and in endorsing it, a Veteran attests to his/her employment status, and signals understanding of the IU benefit's incompatibility with substantially gainful work. A properly signed and executed VA Form 21-8940 enables VA to gather the information necessary to determine the Veteran's entitlement to IU and recover IU compensation that is later discovered to have been awarded on fraudulent terms.

See M21-1, Part IV.ii.2.F.2.b.

The Veteran has also not provided the required information and sworn certification through other means. While the issue on appeal is a component of rating claims that have since been resolved, it was first raised in the record in an August 23, 2010, letter from the Veteran's representative, which simply notes 

Also, [the Veteran] asks that due consideration is given to the issue of individual unemployability. 

The Notice of Disagreement simply lists the issue, as does a letter submitted with the VA Form 9. The Veteran testified that his back and neck pain require him to take medications and affect his ability to drive. He testified that his headaches affect employment in terms of memory and not caring about anything else when they occur. He testified that he completed high school and technical school and was trained in machine tool operation and motorcycle and marine repair. He stopped working full time in June 2009. 

In a September 2004 VA examination, he reported working as a chemical operator in a plant, mixing chemicals. He stated he had done that for 18 years. 

Despite the Veteran's assertions at the hearing, the record contains a letter from the Veteran's private physician, T. Bovine, MD, dated November 4, 2009, that 

In my medical judgment, [the Veteran] can perform the duties of marine or motorcycle repair with no anticipated risk of aggravation to his disability. 

While the letter does not specify which disability is intended, the records from Dr. Bovine's practice show that he treated the Veteran for back pain, neck pain, hypertension, and general medical complaints. 

Also highly significant is the finding of the VA examiner in May 2016, that the Veteran's service-connected upper-GI disability had no impact on employment. 

A similar finding is contained in an April 2012 VA examination of the Veteran's cervical spine disability, lumbar spine disability, and service-connected scar. The examiner described the lumbar spine disability as producing a mild effect on lifting and pushing, and the cervical spine disability as producing pain on rotating the neck. 

The Board acknowledges that a VA examination in May 2016 found that there was an occupational impact from the lumbar spine disability, described as pain on prolonged standing and walking. An October 2009 TBI Examination noted an occupational effect of pain and increased absenteeism. However the same report noted only a mild effect of the TBI on activities of daily life. 

The Board also acknowledges the Veteran's long-standing use of pain medications and the effect they can have on work. However, the evidence also demonstrates the Veteran's ability to balance his medications and work requirements. The Veteran noted in December 2007 that he was not taking morphine daily due to work and described varying his medication regimen to accommodate his work schedule. 

While the Veteran's service-connected disabilities certainly impair his ability to engage in employment, this is fully acknowledged in the high ratings assigned. See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) ("A high rating in itself is a recognition that the impairment makes it difficult to obtain and keep employment"). The evidence as a whole does not establish or even suggest that the Veteran experiences a level of impairment due to service-connected disabilities that would reasonably be interpreted as precluding the type of employment for which he has training and experience. 

Finally, the Veteran has not been consistent in his statements regarding employability. Contrary to his assertions made in the current claim, he reported in an October 2009 TBI Examination that he was fired because "I knew all the dirt on the guys who got promoted." The examiner noted that the reason he was fired was a safety violation. This inconsistency undermines the credibility of his assertion made in pursuit of the current claim (1) that he is actually unemployable, and (2) that his service-connected disabilities are the cause of his unemployability. 

In sum, the Board finds that, while the schedular criteria for TDIU are met, however, the Veteran's service-connected disabilities do not render him unable to secure or follow a substantially gainful occupation. He still retains a significant ability to perform the tasks necessary for employment in the type of occupation for which he has training and experience. In light of these findings, the Board concludes that TDIU is not warranted. In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine. However, as the preponderance of the evidence is against the claim, that doctrine is not applicable. See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56.

Duties to Notify and Assist

VA's duty to notify was satisfied with respect to the TDIU claim by a letter sent in January 2017 and resent in February 2017 to the Veteran's updated address. See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The rating issue on appeal arises from the Veteran's disagreement with the initial evaluation following the grant of service connection. Therefore, no additional notice is required. The United States Court of Appeals for the Federal Circuit (Federal Circuit) and the Veterans Court have held that, once service connection is granted the claim is substantiated, additional notice is not required, and any defect in notice is not prejudicial. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); 38 C.F.R. § 3.159(b)(3)(i) (no duty to provide VCAA notice upon receipt of a notice of disagreement); VAOPGCPREC 8-2003 (in which the VA General Counsel interpreted that separate notification is not required for 'downstream' issues following a service connection grant, such as initial rating and effective date claims).

The RO has obtained pertinent medical records including the service treatment records, VA outpatient treatment reports, and private treatment reports identified by the Veteran. The Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of these claims that has not been obtained. 

The RO has also obtained a thorough medical examination regarding the rating issue. There are no matters pertinent to the resolution of this appeal requiring additional examination or medical opinions. The Veteran has made no specific allegations as to the inadequacy of any examination or opinion. Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of his opinion). 

As noted above, this appeal involves a remand by the Board for additional evidentiary development. A remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders. Stegall v. West, 11 Vet. App. 268, 271 (1998). While substantial compliance is required, strict compliance is not. D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) citing Dyment v. West, 13 Vet. App. 141, 146-47 (1999). In this case, the RO substantially complied with the Board's January 2017 remand instructions by providing the Veteran a notice letter pertinent to his TDIU claim, by requesting that he complete a VA Form 21-8940, by according him 30 days to complete the form and return it, and by readjudicating the claim. 

When conducting a hearing, a VA hearing officer, to include a Veterans Law Judge, must suggest that a claimant submit evidence on any issue material to substantiating the claim when the record is missing any evidence on that issue or when the testimony at the hearing raises an issue for which there is no evidence in the record. See Bryant v. Shinseki, 23 Vet. App. 488 (2010); 38 C.F.R. § 3.103 (2016). The hearing officer also must suggest the submission of evidence when testimony during the hearing indicates that it exists (or could be reduced to writing) but is not of record. 

Here, during the Board hearing, the Veteran was informed of the basis for the RO's denial of his claims and he was informed of the information and evidence necessary to substantiate each claim. Moreover, the file was left open for 60 days in order to supplement the record.  Such actions supplement the VCAA and comply with 38 C.F.R. § 3.103.


ORDER

A disability rating in excess of 0 percent for the service-connected upper-GI disability is denied.

A total disability rating based on individual unemployability due to service-connected disabilities (TDIU) is denied.




____________________________________________
JONATHAN B. KRAMER 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


